 

EXHIBIT 10.1

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (“Subscription Agreement”) is being used by
Tecnoglass Inc., a Cayman Islands company (the “Company”), for a private
placement of 95,693 ordinary shares, par value $0.0001 per share (the “Shares”),
of the Company to the investor listed on the signature page attached hereto (the
“Investor”) at an aggregate purchase price of $1,000,000 (or approximately
$10.45 per share), on the terms contained in this Subscription Agreement.

 

The Investor hereby agrees as follows:

 

1.                  Subscription for Securities. The Investor hereby subscribes
for the Shares of the Company, subject to the terms and conditions set forth in
this Subscription Agreement.

 

2.                  Closing and Delivery of Securities. The closing (“Closing”)
will occur ten days from the date this Subscription Agreement is fully executed,
or sooner upon mutual agreement of the Company and the Investor. On the Closing,
certificates representing the Shares will be delivered promptly to the Investor
and payment for the Shares will be promptly made by the Investor to the Company
at an account to be indicated by the Company.

 

3.                  Registration Rights. The Company agrees that not later than
four months after the Closing, the Company shall file a registration statement
covering the resale by the Investor of the Shares and use its best efforts to
have such registration statement declared effective by the Securities and
Exchange Commission as soon as possible.

 

4.                  Investor Representations and Warranties. The Investor hereby
represents and warrants as follows:

 

4.1.            Accredited Investor Status. Investor is an accredited investor
within the meaning of Section 2(15) of the Securities Act of 1933, as amended
(“Securities Act”), and Rule 501 promulgated thereunder.

 

4.2.            Information About the Company.

 

(a)                The Company has made available to the Investor a copy of the
Company’s Definitive Proxy Statement, dated December 3, 2013, as supplemented,
and the Company’s Current Report on Form 8-K filed with the Securities and
Exchange Commission on December 27, 2013 (collectively, the “Disclosure
Documents”). Investor has read the Disclosure Documents, including the “Risk
Factors” set forth in the Disclosure Documents, together with this Subscription
Agreement, and fully understands the information set forth therein and herein.
Investor has been given access to full and complete information regarding the
Company as Investor has requested and has utilized such access to Investor’s
satisfaction for the purpose of verifying the information included herein and
therein, and Investor has either met with or been given reasonable opportunity
to meet with the officers of the Company for the purpose of asking reasonable
questions of such officers concerning the terms and conditions of the offering
and the business of the Company and all such questions have been answered to
Investor’s full satisfaction. Investor has also been given an opportunity to
obtain any additional relevant information to the extent reasonably available to
the Company. After reading such information and materials, Investor understands
that there is no assurance as to the future performance of the Company and the
Shares.

 

(b)               Investor has received no representation or warranty from the
Company or any of its officers, directors, equity holders, employees or agents
in respect of Investor’s investment in the Shares. Investor is not subscribing
for the Shares as a result of or subsequent to: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television, radio or the Internet or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.

 

 

3

 



  

 

4.3.            Speculative Investment. Investor is aware that the Shares are
speculative investments that involve a high degree of risk and Investor may
suffer the total loss of its investment. Investor has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares and has obtained, in Investor’s
judgment, sufficient information to evaluate the merits and risks of an
investment in the Shares. Investor believes that the investment in the Shares is
suitable for it based upon its investment objectives and financial needs, and
Investor has adequate means for providing for its current financial needs and
contingencies and has no need for liquidity with respect to its investment in
the Shares. The investment in the Shares does not constitute a significant
portion of Investor’s investment portfolio.

 

4.4.            Restrictions on Transfer. Investor understands that (i) the
Shares have not been registered under the Securities Act of 1933, as amended
(“Securities Act”), or the securities laws of any state in reliance on specific
exemptions from registration and (ii) the Shares cannot be resold, pledged,
assigned or otherwise disposed of unless they are subsequently registered under
the Securities Act and under applicable securities laws of certain states, or an
exemption from such registration is available. The certificates representing the
Shares will bear a restrictive legend relating to such restrictions. In
addition, Investor understands that the Company is relying on Investor’s
representations and agreements for the purpose of determining whether this
transaction meets the requirements of the exemptions afforded by the Securities
Act and certain state securities laws.

 

4.5.            Investment Representation. Investor is acquiring the Shares for
its own account for investment and not with a view to, or for sale in connection
with, any subsequent distribution of the securities, nor with any present
intention of selling or otherwise disposing of all or any part of the Shares in
violation of the Federal securities laws. Investor understands that, although
there may potentially be a public market for the Shares, there is no assurance
that any such market will exist in the future.

 

4.6.            Authority. Investor is authorized and qualified to become an
investor in the Shares and the person signing this Subscription Agreement on
behalf of Investor has been duly authorized by Investor to do so.

 

5.                  Company Representations and Warranties. The Company hereby
represents and warrants to the Investor as follows:

 

5.1.            Authority. The Company has all necessary corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action necessary to be taken by the Company
to authorize the execution, delivery and performance of this Agreement has been
duly and validly taken and this Agreement has been duly executed and delivered
by the Company. Subject to the terms and conditions of this Agreement, this
Agreement constitutes the valid, binding and enforceable obligation of the
Company, enforceable in accordance with its terms, except as enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity); and (ii) the applicability of the federal and state securities laws
and public policy as to the enforceability of the indemnification provisions of
this Agreement. The sale by the Company of the Shares does not conflict with the
third amended and restated memorandum and articles of association of the Company
or any material contract by which the Company or its property is bound, or any
federal or state laws or regulations or decree, ruling or judgment of any United
States or state court applicable to the Company or its property.

 

 

4

 



 

 

5.2.            Disclosure Documents. The Disclosure Documents do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

6.                  Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York regardless of the
law that might otherwise govern under applicable principles of conflicts of law
thereof.

 

7.                  Counterparts. This Subscription Agreement may be executed in
one or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument. The execution of
this Subscription Agreement may be by actual or facsimile signature.

 

8.                  Benefit. Except as otherwise set forth herein, this
Subscription Agreement is binding upon and inures to the benefit of the parties
hereto and their respective heirs, executors, personal representatives,
successors and assigns.

 

9.                  Notices. Any notice called for hereunder shall be deemed
properly given if (i) sent by certified mail, return receipt requested, (ii)
personally delivered, (iii) dispatched by any form of private or governmental
express mail or delivery service providing receipted delivery, (iv) sent by
telefacsimile or (v) sent by e-mail, to the following addresses or to such other
address as either party may designate by notice in accordance with this Section:

  

If to the Company:

 

Tecnoglass Inc.

Avenida Circunvalar a 100 mts de la Via 40

Barrio Las Flores

Barranquilla, Colombia

Attn: Jose Daes

Facsimile:

Email: jdaes@energiasolarsa.com

 

If to Investor:

 

The A. Lorne Weil 2006 Irrevocable Trust –

Family Investment Trust

c/o Neuberger Berman Trust Company

919 N. Market Street, Suite 506

Wilmington, DE 19801





 

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party’s on-line access provider (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) business days following tender of delivery or
dispatch by express mail or delivery service.

  

10.              Disclosure; Exchange Act Filings. Promptly upon execution of
this Agreement, the Company will issue a press release describing this Agreement
and file a Current Report on Form 6-K under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) reporting such execution. The parties to this
Agreement shall cooperate with one another to assure that all such disclosures
are accurate and consistent.

 

 



5

 

 

11.              Oral Evidence. This Subscription Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior oral and written agreements between the parties hereto
with respect to the subject matter hereof. This Subscription Agreement may not
be changed, waived, discharged, or terminated orally, but rather, only by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver, discharge or termination is sought.

 

 

 

 

 

6

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of the 5th day of March, 2014.

 

 

 

Neuberger Berman Trust Company of Delaware

N.A., Trustee

 

The A. Lorne Weil 2006 Irrevocable Trust –

Family Investment Trust

 

 

By: /s/ William A. Hearn

Name: William M. Hearn

Title: Senior Vice President

Tax ID: XX-XXXXXXX

Address: 919 N. Market Street, Suite 506

                Wilmington, DE 19801

 

 



 

AGREED AND ACCEPTED BY:

 

TECNOGLASS INC.

 

 

 

By: /s/ Jose M. Daes

 

Name: Jose M. Daes

Title: Chief Executive Officer

 

 



7

